DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 and 5-15 are currently pending.
Claim 4 has been canceled.

Response to Amendments
Applicant’s amendments filed 12/27/2021 have been entered.
Claims 1 and 9 have been amended.
The objection to claim 9 has been withdrawn due to Applicant’s amendments.
The Section 102 and 103 rejections have been adjusted to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snel (US 2009/0022959 A1).
Regarding claim 1,
Snel teaches a wall element (a construction element) which intrinsically has a total length (L), a total width (B), and a total height (H) (Snel: abstract; Figs. 1 and 2). The construction element comprises a first cover plate (2) and a second cover plate (3) wherein the second cover plate is arranged parallel to the first cover plate and each have a length corresponding to the total length (L), and wherein both cover plates each have a width corresponding to the total width (B) as shown in Figs. 1 and 2 of Snel (Snel: see Figs. 1 and 2 below). The construction element further comprises an intermediate layer (combination of layers 4, 5, and 9) arranged between the first cover plate and the second cover plate which has a plurality of tube segments (such as any of the zig-zag structures in layers, 4, 5, or 9) each having a tube length (LR) extending in the longitudinal extension direction and are arranged with respect to the tube length (LR) in the direction of the total length or width depending on which dimension is labeled the width and length (Snel: see Figs. 1 and 2 below; par. 0024). The tubular segments may comprise a wood-based material (Snel: par. 0009 and 0010). The tubular segments may be considered to be characterized by an opening of its wall arranged in the circumferential direction, wherein the opening is continuous in the longitudinal direction as the tubes extend through the entirety of the longitudinal direction uninterrupted as shown in Figs. 1 and 2. The openings may be considered to form an open profile in which the shaped may be considered to be “U-shaped” or “V-shaped” as the tube segments are described as having a zig-zag shaped which is shown in Figs. 1 and 2 below (Snel: Figs. 1 and 2; par. 0003, 0005, 0009, 0012-0013, and 0024-0025).

    PNG
    media_image1.png
    522
    793
    media_image1.png
    Greyscale

The limitation requiring the tube segments to each comprise a wall which is delimited by exactly two “cut” ends is satisfied by the tube segments having walls that are delimited by two ends. That is, the limitation requiring the two ends to be “cut” is product by process language. The tube segments comprise walls which are delimited by exactly two “cut” ends as the construction element, including the tubular sections, has two “ends” in which each of said tubular sections may be considered the exactly two “cut ends” delimited in the circumferential direction as the two ends are “cut” to length as said tubular sections have a defined length dimension (Snel: Figs. 1 and 2; par. 0024). When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113.
Regarding claim 2,
Snel teaches the construction element required by claim 1. Snel further teaches the core layer comprising the bamboo tube segments are glued to the first cover plate (2) in which at least one tube segment extends in the direction of the total length (L), and wherein the tube length LR) may be considered to correspond to the total width (B) as a tube extends the entirety of one axis as shown in Figures 1 and 2 in addition to the construction element itself may have a square shape (i.e. the length and width direction would be the same size) (Snel: Figs. 1 and 2; par. 0007 and 0024). It is noted that as the tube segments may be glued to the first cover plate, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of a mechanical connection (Applicant’s PGpub: par. 0046).
Regarding claim 3,
Snel teaches the construction element required by claim 1. Snel further teaches the tube segments are cut into segments which can be considered to have cross-sections with angles, as shown in Figures 1 and 2 and are described as zig-zag shapes, thus may be considered to have an “angular cross-section” (Snel: Figs. 1 and 2; par. 0003, 0005, 0009, 0012-0013, and 0024-0025).
Regarding claim 6,
Snel teaches the construction element required by claim 1. Snel further teaches the intermediate layer is formed form what may be considered a row of tube segments arranged parallel to each other as they are arranged adjacent and extend in the same direction of the total length of the construction element (Snel: Figs. 1 and 2).
Regarding claim 7,
Snel teaches the construction element required by claim 6. Chu further teaches all of the tube segments in a row in a given layer are glued to the first cover plate by what may be considered “cut ends” (Snel: Figs. 1 and 2; par. 0003, 0005, 0007, 0009, 0012-0013, and 0024-0025). It is noted that as the tube segments may be glued to the first cover plate, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of a mechanical connection (Applicant’s PGpub: par. 0046
Regarding claim 8,
Snel teaches the construction element required by claim 1. Snel further teaches the intermediate layer may comprise a first sublayer (which may be considered layer (6)), wherein the at least one sublayer may be formed each from a series (such as each layer (6) point which contacts the first cover plate (2)), extending in the total direction (L) of the tube segments arranged parallel to each other (Snel: Figs. 1 and 2; par. 0024).
Regarding claim 9,
Snel teaches the construction element required by claim 8. Snel further teaches the intermediate layer may comprise a first sublayer (layer 6 connected to cover plate 2) and a second sublayer (layer connected to cover plate 3), wherein the tube segments of the second layer mechanically connected to the first cover plate by means of their cut ends as the layers may be glued to said cover layer and the second sublayer may be mechanically connected to the second cover plate by their cut ends as the layers are also glued to said cover layer (Snel: Figs. 1 and 2; par. 0003, 0005, 0007, 0009, 0012-0013, and 0024-0025). It is noted that as the tube segments of the sublayers may be glued to the first cover plate and second cover plates respectively, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of a mechanical connection (Applicant’s PGpub: par. 0046).
Regarding claim 10,
Snel teaches the construction element required by claim 8. Snell further teaches the sublayers are fit to each other like coffee cups and may be glued together (Snel: Figs. 1 and 2; par. 0003, 0005, 0007, 0009, 0012-0013, and 0024-0025). Thus, the sublayers may be considered to each be mechanically connected by means of their walls corresponding to the walls Applicant’s PGpub: par. 0046).
Regarding claim 11,
Snel teaches the construction element required by claim 8. Snel further teaches the intermediate layer may further comprise at least one intermediate plate (layer 9) may be glued (mechanically connected) by means of their walls to corresponding walls of the tube segments of an adjacent sublayer (such as layer 6) (Snel: Figs. 1 and 2; par. 0003, 0005, 0007, 0009, 0012-0013, and 0024-0025). Thus, the sublayers, including one layer that may be considered an intermediate plate (9), may be considered to each be mechanically connected by means of their walls corresponding to the walls of the tube segments of an adjacent layer. It is noted that as the tube segments of the sublayers may be glued to each other, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of a mechanical connection (Applicant’s PGpub: par. 0046).
Regarding claim 12,
Snel teaches the construction element required by claim 8. Snel further teaches the tube lengths (LR) may conform into the shape of the tube segments and would thus extend in the direction of the total length (L) of the construction and may each be considered to extend in the direction of the total width (B) of the construction element as “extend in the direction” does not require the length and width of said sublayers to be the same as the total length and width, but simply “extend in a direction” or extend towards the total length and width and as the sublayers 
Regarding claim 13,
Snel teaches the construction element required by claim 8. Snel further teaches the intermediate layer comprises a first sublayer (layer 6 connected to the cover plate 2), a second sublayer (layer 6 connected to the cover plate 3), and a further sublayer (9) arranged between the first sublayer and the second sublayer, wherein the tube segments of the first sub layer are glued (mechanically connected) to the first cover plate (2) by means of their cut ends and the tube segments of the second sub layer are glued (mechanically connected) to the second cover plate (3) by means of their cut ends (Snel: Figs. 1 and 2; par. 0003, 0005, 0007, 0009, 0012-0013, and 0024-0025). Thus, the sublayers may be considered to each be mechanically connected by means of their walls corresponding to the walls of the tube segments of an adjacent layer and to the first and second cover plates, respectively. It is noted that as the tube segments of the sublayers may be glued to each other, it may be considered “mechanically connected” in light of Applicant’s specification in which gluing is used as an example of a mechanical connection (Applicant’s PGpub: par. 0046).
The tube segments of each of the sublayers extend in the direction of the total length (L) of the construction as shown in Figures 1 and 2. Additionally, each sublayer, including the further sublayer, may be considered to extend in the direction of the total width (B
Regarding claims 14 and 15,
Snel teaches the construction element required by claim 1. Snel further teaches the tubular segments may have at least one insulating segment arranged within a cavity (Snel: par. 0012).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Snel in view of Fu et al. (US 2011/0151172 A1).
Regarding claim 5,
Snel teaches the construction element required by claim 1. Snel is silent towards the tube segments having an octagonal segmental shape cross-section. 
Fu teaches structural materials (construction elements) composed of polygonal bamboo units (tubes) (Fu: abstract). Fu teaches the bamboo (a wood) tube structures preferably have a polygonal structure in which the number of edges of said polygon structure is from 4-8, wherein 8 is an octagonal structure, to provide wood structures that balance minimizing wood material waste without weakening the strength of the wood (Fu: par. 0053).
Snel and Fu are in the corresponding field of bamboo based construction elements for providing construction boards. Therefore, it would have been obvious to one of ordinary skill in the art to design the tube segments of Snel to have an octagonal segmented shaped cross-section to provide for improved wood strength and to minimize wood waste as taught by Fu.

Response to Arguments
Applicant’s arguments filed 12/27/2021 have been fully considered but they are not found persuasive.
Applicant argues that the claim requires “a plurality of tube segments” which allegedly means “a plurality of individual (separate) tube segments” which is in contrast to Snel which teaches an intermediate layer that is continuous.
The argument is not found persuasive as the claim does not require “a plurality of individual (separate) tube segments” but requires a plurality of tube segments. Applicant’s specification does not appear to have a special or specific definition for “a segment”. A segment is defined by Dictionary.com as “one of the parts into which something naturally separates or is divided; a division, portion, or section”. Thus, each of the labeled tube segments of Snel may be considered a segment of the intermediate layer as they may be considered a portion/section or distinct segment of the intermediate layer. The claim does not preclude the segments being part of a “continuous intermediate layer”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI.
Applicant argues, with respect to claim 5, that Snel cannot experience the advantages of the disclosed invention as the disclosed invention involves individual tube segments resulting in improved stability of the individual elements when glued together and do not need to be glued to other elements or outer layers. Applicant argues that this is because Snel results in a continuous intermediate layers which act like waves and only achieve stability when glued together in a stacked structure with other layers.
The argument is not found persuasive as these alleged distinct advantages and gluing structure are not present in the claims. That is, the claims do not preclude the structure of Snel as all the allegedly distinct differences are not required by the claims (i.e. there appears to be no specific glue or gluing structures required by the claims, no properties regarding stability are in the claims). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI.
Applicant argues that Fu does not cure the deficiencies of Snel.
The argument is not found persuasive as the previous arguments were not found persuasive and no new specific argument against Fu was made. Thus, the rejection in view of Fu is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TRAVIS M FIGG/Primary Examiner, Art Unit 1783